IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0481-11


DAVID DUANE DUNIGAN, Appellant
 
v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

ELLIS COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of evading arrest and was sentenced to confinement for
twenty years.  The Court of Appeals affirmed the conviction. Dunigan v. State, (Tex.
App. -- Waco, No. 10-10-00043-CR, delivered March 2, 2011).  Appellant's petition for
discretionary review was dismissed as untimely filed on August 24, 2011.  Appellant has
filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant's motion for rehearing is granted.  His petition filed
in this Court on August 12, 2011, is reinstated as of October 19, 2011, and will be
considered in accord with Tex.R.App.P. 68. 

Delivered October 19, 2011
Do not publish